Citation Nr: 1632567	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to June 1, 2015, and in excess of 30 percent since that date.  

2.  Entitlement to increased ratings for a right knee disability, to include a rating in excess of 10 percent based a tear to the semilunar cartilage, in excess of 10 percent for degenerative arthritis based on limitation of flexion, and in excess of 10 percent based on limitation of extension prior to June 1, 2015, an in excess of 30 percent since that date.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963.

This matter is on appeal from rating decisions in March 2010 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   
	
This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to increased ratings for the Veteran's service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to June 1, 2015, the Veteran's bilateral hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and Level III impairment in the left ear. 

2. For the period since June 1, 2015, Veteran's bilateral hearing loss has been manifested by no worse than Level VI hearing impairment in either ear.  


CONCLUSION OF LAW
The criteria for an initial compensable rating for bilateral hearing loss prior to June 1, 2015, and in excess of 30 percent since that date, are not met.  38 U.S.C.A.  §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R.  §§ 4.3, 4.85, DC 6100 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran received a noncompensable disability rating for his bilateral hearing loss prior to June 1, 2015, and a 30 percent rating since that date, under 38 C.F.R. § 4.85, DC 6100.  Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85.

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, when the pure tone threshold is 30 decibels or less at 1,000 Hz, or 70 decibels or more at 2,000 Hz. 38 C.F.R. § 4.86.  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

As an initial matter, the Board determines that a compensable rating is not warranted prior to June 1, 2015.  Specifically, at a VA examination in April 2010, the Veteran stated that he has difficulty understanding people speaking on some occasions.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
65
65
51
LEFT
35
60
70
70
59

Speech audiometry revealed speech recognition ability of 88 percent bilaterally.  An exceptional pattern of hearing impairment has not been shown bilaterally.  Applying these values to Table VI, the Veteran exhibits Level II hearing loss in the right ear and Level III in the left ear.  Applying these results to Table VII, a noncompensable rating is for application

Next, at a VA examination in March 2012, the Veteran stated that he cannot distinguish words when there is background noise present.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
65
70
59
LEFT
45
65
70
75
64

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  An exceptional pattern of hearing impairment has not been shown.  Applying these values to Table VI, the Veteran exhibits Level II hearing loss in the right ear and Level III in the left ear.  Applying these results to Table VII, a noncompensable rating is for application. 

Based on the results from a VA examination on June 1, 2015, the Veteran's disability rating was increased to 30 percent.  After reviewing the evidence of record since that date, the Board determines that a rating in excess of 30 percent is not warranted.  Specifically, at the VA examination in June 2015, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
75
75
80
73
LEFT
60
75
80
85
75

Speech audiometry revealed speech recognition ability of 68 percent bilaterally.  As an exceptional pattern of hearing impairment has been shown bilaterally, the higher result from of Table VI or VIa is applied.  Based on these tables, the Veteran exhibits Level VI hearing loss in each ear.  Applying these results to Table VII, a 30 percent rating is for application.  Therefore, based on this evidence, a noncompensable rating is warranted prior to June 1, 2015, and a 30 percent rating is for application after that date.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his hearing loss is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contention in May 2013 that VA has not considered how his hearing loss impacts his daily living.  However, when asked if the Veteran's hearing loss affects his daily living at his VA examination in June 2015, the examiner marked "no."  

Moreover, the evidence of record includes other evaluations from that same time where the Veteran has described the functional impact of his hearing loss in more detail.  None of these statements however, raised symptoms that are not adequately addressed by the schedular ratings he receives.  Therefore, the Board has considered the functional limitations resulting from his hearing loss, but do not conclude that any are outside the rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, a noncompensable rating is warranted prior to June 1, 2015, and a 30 percent rating is for application after that date.  

Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

An initial compensable rating for bilateral hearing loss prior to June 1, 2015, and in excess of 30 percent since that date, is denied.  


REMAND

Unfortunately, further development is required before the Veteran's right knee disability may be adjudicated.  Recently, the U.S. Court of Appeals for Veterans Claims (Court) held that, when evaluating a musculoskeletal disability, 38 C.F.R. § 4.59 specifically requires that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  See Correia v. McDonald, ___Vet.App. ___ (2016), 2016 WL 3591858 (July 5, 2016).

Here, at the most recent VA examination in June 2015, there was no measurement of range of motion in both active and passive motion, nor was there any indication if there was additional loss in range of motion upon weight-bearing.  Also, no information was provided regarding the Veteran's nonservice-connected left knee functioning for comparison purposes.  In the Board's view, the basis for these inadequacies was the VA examiner's failure to utilize the most recent revision of the Disability Benefits Questionnaire (DBQ) for knee disabilities available at http://www.benefits.va.gov/COMPENSATION/ dbq_ListByDBQFormName.asp (Form 21-0960M-9).  

When VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the June 2015 VA examination is incomplete, it is not sufficiently adequate in order for the claim to be considered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all treatment records from the VA Medical Center in Memphis, Tennessee, since November 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment relevant to his right knee disability, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of service-connected right knee disability.  The examiner should review the claims file and must note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should describe all symptomatology related to the service-connected right knee disability to specifically include the active and passive range of motion in flexion and extension, to include in weight-bearing and nonweight-bearing postures; the degree in motion at which pain begins; the degree of instability (if any) in the knee; and the degree of functional loss that results from any knee symptoms, to include symptoms such as locking, weakness, fatigability, incoordination, pain, and instability.  The examiner must consider the Veteran's lay statements regarding his disability, to include how his right knee disability impairment affects his daily activities.

If DBQs are utilized, both the RO and the examiner should ensure that the most recent forms are used, such that all of the requirements of this Remand have been met.  

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


